 
Exhibit 10.1
 
FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT
 
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of July
29, 2020, and is made by and among F & M Bank Corp., a Virginia corporation
(“Company”), and the purchaser of the Subordinated Note identified on the
signature page hereto (“Purchaser”).
RECITALS
WHEREAS, Company has requested that Purchaser purchase from Company a
Subordinated Note (as defined herein) in the principal amount set forth on
Purchaser’s signature page (the “Subordinated Note Amount”), which amount is
intended to meet the qualifications for inclusion as Tier 2 Capital (as defined
herein);
 
WHEREAS, Purchaser is an institutional “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), as well as a “qualified institutional buyer” as such term is
defined in Rule 144A promulgated under the Securities Act (“QIB”);
 
WHEREAS, the offer and sale of the Subordinated Note by Company is being made
pursuant to one or more available exemptions from the registration requirements
of the Securities Act, including Section 4(a)(2) of the Securities Act; and
 
WHEREAS, Purchaser is willing to purchase from Company a Subordinated Note in
the Subordinated Note Amount in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Note.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
AGREEMENT
1. DEFINITIONS.
 
1.1 Defined Terms. The following capitalized terms generally used in this
Agreement and in the Subordinated Note have the meanings defined or referenced
below. Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.
 
“Affiliate(s)” means, with respect to any Person (as defined herein), such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Articles” has the meaning set forth in Section 3.2.1.2(a).
 
“Bank” means Farmers & Merchants Bank, Timberville, Virginia.
 
“Bank Holding Company Act” has the meaning set forth in Section 3.2.1.6.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Virginia are permitted or
required by any applicable law or executive order to close.
 
“Bylaws” has the meaning set forth in Section 3.2.1.2(c).
 
“Closing” has the meaning set forth in Section 2.5.
 
“Closing Date” means July 29, 2020.
 
“Common Stock” means Company’s common stock, $5 par value per share.
 
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.
 
 
1

 
 
“Company’s Reports” means (i) Company’s annual report on Form 10-K for the year
ended December 31, 2019 filed with the SEC, (ii) Company’s quarterly report on
Form 10-Q for the quarter ended March 31, 2020 filed with the SEC, (iii) any
Current Report on Form 8-K, as filed or furnished by the Company since January
1, 2020, (iv) Company’s Parent Company Only Financial Statements for Small
Holding Companies (FR Y-9SP) as of and for the year ended December 31, 2019
filed with the FRB, and (v) Bank’s consolidated reports of condition and income
(or call report) as of and for the year ended December 31, 2019 filed with the
Federal Financial Institutions Examination Council’s Central Data Repository.
 
“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.
 
“Control” (including the terms “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
 
“Disbursement” has the meaning set forth in Section 3.1.
 
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
 
“Event of Default” has the meaning set forth in the Subordinated Note.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Financial Advisor” means Raymond James & Associates, Inc., independent
financial advisor to Company in connection with the transactions contemplated by
this Agreement.
 
“FRB” means the Board of Governors of the Federal Reserve System.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company, Bank or any of their Subsidiaries.
 
“Governmental Licenses” has the meaning set forth in Section 4.3.
 
“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
 
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
 
“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien on property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.
 
 
2

 
 
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property (as defined herein), including all
amendments, extensions, renewals, supplements, modifications, sublets and
assignments thereof and all separate letters or separate agreements relating
thereto.
 
“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably likely to be material and adverse to the financial condition, results
of operations, business or assets of Company, Bank and/or their respective
Subsidiaries, or (ii) would materially impair the ability of Company, Bank
and/or their respective Subsidiaries to perform its respective obligations under
any of the Transaction Documents (as defined herein), or otherwise materially
impede the consummation of the transactions contemplated hereby or thereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company, Bank, or Purchaser, (4) pandemics, epidemics, disease
outbreaks, and other public health emergencies, including the Coronavirus
disease (COVID-19), (5) direct effects of compliance with this Agreement on the
operating performance of Company, Bank, or Purchaser, including expenses
incurred by Company, Bank, or Purchaser in consummating the transactions
contemplated by this Agreement, and (6) the effects of any action or omission
taken by Company or Bank with the prior written consent of Purchaser, and vice
versa, or as otherwise contemplated by this Agreement and the Subordinated Note.
 
“Maturity Date” has the meaning set forth in the Subordinated Note.
 
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
 
“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.
 
“Purchaser” has the meaning set forth in the preamble hereto.
 
“QIB” has the meaning set forth in the Recitals.
 
“Regulation D” means Regulation D promulgated under the Securities Act.
 
“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Subordinated Note” means the Subordinated Note in the form attached as Exhibit
A hereto, as amended, restated, supplemented or modified from time to time, and
each Subordinated Note delivered in substitution or exchange for such
Subordinated Note (any one or more Subordinated Notes into which this
Subordinated Note may be subdivided, exchanged, or substituted in the future
referred to, collectively, with this Subordinated Note, as the “Subordinated
Notes”).
 
“Subordinated Note Amount” has the meaning set forth in the Recitals.
 
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
 
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, 12 C.F.R. Part 225, and 12 C.F.R. Part 250, as amended, modified and
supplemented and in effect from time to time or any replacement thereof.
 
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
 
1.2 Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement and the Subordinated
Note shall be deemed to be to such documents as amended, modified or restated
from time to time. With respect to any reference in this Agreement to any
defined term, (i) if such defined term refers to a Person, then it shall also
mean all heirs, legal representatives and permitted successors and assigns of
such Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
 
1.3 Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.
 
 
3

 
 
2. SUBORDINATED DEBT.
 
2.1 Certain Terms. Subject to the terms and conditions herein contained, Company
proposes to issue and sell to Purchaser a Subordinated Note in an amount equal
to the Subordinated Note Amount. Purchaser agrees to purchase the Subordinated
Note from Company on the Closing Date in accordance with the terms of, and
subject to the conditions and provisions set forth in, this Agreement and the
Subordinated Note. The Subordinated Note Amount shall be disbursed in accordance
with Section 3.1. The Subordinated Note shall bear interest per annum as set
forth in the Subordinated Note. The unpaid principal balance of the Subordinated
Note plus all accrued but unpaid interest thereon shall be due and payable on
the Maturity Date, or such earlier date on which such amount shall become due
and payable on account of (i) acceleration by Purchaser in accordance with the
terms of the Subordinated Note and this Agreement or (ii) Company’s delivery of
a notice of redemption or repayment in accordance with the terms of the
Subordinated Note.
 
2.2 Subordination. The Subordinated Note shall be subordinated in accordance
with the subordination provisions set forth therein.
 
2.3 Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Note shall be repaid in full. Company
acknowledges and agrees that Purchaser has not made any commitments, either
express or implied, to extend the terms of the Subordinated Note past its
Maturity Date, and shall not extend such terms beyond the Maturity Date unless
Company and Purchaser hereafter specifically otherwise agree in writing.
 
2.4 Unsecured Obligations. The obligations of Company to Purchaser under the
Subordinated Note shall be unsecured and not covered by a guarantee of Company
or an Affiliate of Company.
 
2.5 The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur on the Closing Date at such place or time or on such
other date as the parties hereto may agree.
 
2.6 Payments. Company agrees that matters concerning payments and application of
payments shall be as set forth in this Agreement and in the Subordinated Note.
 
2.7 Right of Offset. Purchaser hereby expressly waives any right of offset
Purchaser may have against Company, Bank or any of their Subsidiaries.
 
2.8 Use of Proceeds. Company shall use the net proceeds from the sale of the
Subordinated Note for general corporate purposes, which may include, but not be
limited to, funding corporate growth, repaying outstanding indebtedness and
supporting the capital of Bank.
 
3. DISBURSEMENT.
 
3.1 Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company or waived by Purchaser
and Company has executed and delivered to Purchaser this Agreement and
Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to Purchaser, Purchaser shall disburse the
Subordinated Note Amount, which is set forth on Purchaser’s signature page, in
immediately available funds to Company in exchange for a Subordinated Note with
a principal amount equal to such Subordinated Note Amount (the “Disbursement”).
Company will deliver to Purchaser one or more certificates representing the
Subordinated Note in definitive form (or provide evidence of the same with the
original to be delivered by Company by overnight delivery on the next business
day in accordance with the delivery instructions of Purchaser), registered in
such names and denominations as Purchaser may request.
 
3.2 Conditions Precedent to Disbursement.
 
3.2.1 Conditions to Purchaser’s Obligation. The obligation of Purchaser to
consummate the purchase of the Subordinated Note to be purchased by it at
Closing and to effect the Disbursement is subject to the fulfillment of or
delivery by or at the direction of Company to Purchaser, on or prior to the
Closing Date, of each of the following (or written waiver by Purchaser prior to
the Closing of such delivery):
 
3.2.1.1 Transaction Documents. This Agreement and the Subordinated Note
(collectively, the “Transaction Documents”), each duly authorized and executed
by Company.
 
 
4

 
 
3.2.1.2 Authority Documents.
 
(a)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
articles of incorporation of Company and all amendments thereto as in effect as
of the Closing Date (the “Articles”);
 
(b)
A certificate of good standing of Company issued by the State Corporation
Commission of the Commonwealth of Virginia;
 
(c)
A copy, certified by the Secretary or Assistant Secretary, of the bylaws of
Company and all amendments thereto as in effect as of the Closing Date (the
“Bylaws”);
 
(d)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of Company, and any committee thereof,
authorizing the execution, delivery and performance of the Transaction
Documents;
 
(e)
An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and
 
(f)
The opinion of Williams Mullen, counsel to Company, dated as of the Closing
Date, substantially in the form set forth at Exhibit B attached hereto addressed
to Purchaser and the Financial Advisor.
 
3.2.1.3 Representations and Warranties. The representations and warranties of
Company set forth in Section 4 of this Agreement that do not contain a “Material
Adverse Effect” qualification or other express materiality or similar
qualification shall have been true and correct as of the date hereof and shall
be true and correct as of the Closing Date, except where the failure of such
representations and warranties to be so true and correct does not have a
Material Adverse Effect; provided, however, that representations and warranties
made as of a specified date need only be true and correct as of such date. The
representations and warranties of Company set forth in Section 4 of this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification shall have been true and correct as
of the date hereof and shall be true and correct as of the Closing Date;
provided, however, that representations and warranties made as of a specified
date need only be true and correct as of such date.
 
3.2.1.4 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by Company on or prior to the Closing Date shall have
been performed or complied with in all material respects.
 
3.2.1.5 Other Requirements. Such other additional information regarding Company,
Bank and any other Subsidiary of Company or Bank and their respective assets,
liabilities (including any liabilities arising from, or relating to, legal
proceedings) and contracts as Purchaser may reasonably require.
 
3.2.1.6 Consents and Approvals. Company shall file any required applications,
filings and notices required in connection with this Agreement, as applicable,
with (i) the FRB (under the Bank Holding Company Act of 1956, as amended (“Bank
Holding Company Act”)) and (ii) the Bureau of Financial Institutions of the
Virginia State Corporation Commission, and receive approval of, or consent or
nonobjection to, the foregoing applications, filings and notices.
 
3.2.2 Conditions to Company’s Obligation. The obligation of Company to
consummate the sale of the Subordinated Note and to effect the Closing is
subject to delivery by Purchaser to Company of this Agreement, duly authorized
and executed by Purchaser, and the purchase price in an amount equal to the
Subordinated Note Amount.
 
4. REPRESENTATIONS AND WARRANTIES OF COMPANY.
 
Company hereby represents and warrants to Purchaser as follows:
4.1 Organization and Authority.
 
4.1.1 Organization Matters of Company and Its Subsidiaries.
 
4.1.1.1 Company is a bank holding company registered with the FRB under the Bank
Holding Company Act. Company is a business corporation validly existing and in
good standing under the laws of the Commonwealth of Virginia and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents. Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.
 
 
5

 
 
4.1.1.2 Each Subsidiary of Company and Bank either has been duly organized and
is validly existing as a corporation or limited liability company, or has been
duly chartered and is validly existing as a Virginia state-chartered bank, in
each case in good standing under the laws of the jurisdiction of its
incorporation or formation, has corporate or limited liability company power and
authority to own, lease and operate its properties and to conduct its business
and is duly qualified as a foreign entity to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect. All of the issued and outstanding shares of
capital stock or other equity interests in each Subsidiary of Company have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned by Company, directly or through Subsidiaries of Company, free and clear of
any security interest, mortgage, pledge, lien, encumbrance or claim; none of the
outstanding shares of capital stock of, or other equity interests in, any
Subsidiary of Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of Company or any other Person.
 
4.1.1.3 The deposit accounts of Bank are insured by the FDIC up to applicable
limits. Neither Company nor Bank has received any notice or other information
indicating that Bank is not an “insured depository institution” as defined in 12
U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of Bank as an FDIC-insured institution.
Company and its Subsidiaries have made payment of all franchise and similar
taxes in all of the respective jurisdictions in which they are incorporated,
chartered or qualified, except for any such taxes (i) where the failure to pay
such taxes will not have a Material Adverse Effect, (ii) the validity of which
is being contested in good faith or (iii) for which proper reserves have been
set aside on the books of Company or any applicable Subsidiary of Company, as
the case may be.
 
4.1.2 Capital Stock and Related Matters. The Articles of Company authorize
Company to issue 6,000,000 shares of Common Stock and 2,000,000 shares of
preferred stock. As of the date of this Agreement, there are 3,196,103 shares of
Common Stock issued and outstanding and 206,660 shares of Company’s preferred
stock issued and outstanding. All of the outstanding capital stock of Bank is
owned beneficially and of record by Company and has been duly authorized and
validly issued and is fully paid and non-assessable. All of the outstanding
capital stock of Company has been duly authorized and validly issued and is
fully paid and non-assessable. Other than pursuant to Company’s outstanding
preferred stock or equity incentive and other benefit plans duly adopted by
Company’s Board of Directors, as of the date hereof, there are no outstanding
options, rights, warrants or other agreements or instruments obligating Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of Company or obligating Company to grant, extend or
enter into any such agreement or commitment to any Person other than Company.
 
4.2 No Impediment to Transactions.
 
4.2.1 Transaction is Legal and Authorized. The issuance of the Subordinated
Note, the borrowing of the Subordinated Note Amount, the execution of the
Transaction Documents and compliance by Company with all of the provisions of
the Transaction Documents are within the corporate and other powers of Company.
 
4.2.2 Agreement. This Agreement has been duly authorized, executed and
delivered, and, assuming due authorization, execution and delivery by Purchaser,
constitutes the legal, valid and binding obligation of Company, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
 
4.2.3 Subordinated Note. The Subordinated Note has been duly authorized by
Company and when executed by Company and issued, delivered to and paid for by
Purchaser in accordance with the terms of the Agreement, will have been
duly executed, issued and delivered, and will constitute legal, valid and
binding obligations of Company, enforceable in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
 
4.2.4 Exemption from Registration. Neither Company, nor any of its Subsidiaries
or Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Subordinated Note.
Assuming the accuracy of the representations and warranties of Purchaser set
forth in this Agreement, the Subordinated Note will be issued in a transaction
exempt from the registration requirements of the Securities Act.
 
 
6

 
 
4.2.5 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Articles or Bylaws of Company; (2) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
contract, agreement, indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other agreement or instrument to which Company or Bank,
as applicable, is now a party or by which it or any of its properties may be
bound or affected; (3) any judgment, order, writ, injunction, decree or demand
of any court, arbitrator, grand jury, or Governmental Agency applicable to
Company or Bank; or (4) any statute, rule or regulation applicable to Company,
except, in the case of items (2), (3) or (4), for such violations and conflicts
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any property or asset
of Company, Bank or any of their Subsidiaries. Neither Company, Bank nor any of
their Subsidiaries is in default in the performance, observance or fulfillment
of any of the terms, obligations, covenants, conditions or provisions contained
in any indenture or other agreement creating, evidencing or securing
Indebtedness of any kind or pursuant to which any such Indebtedness is issued,
or any other agreement or instrument to which Company, Bank or any of their
Subsidiaries, as applicable, is a party or by which Company, Bank or any of
their Subsidiaries, as applicable, or any of their properties may be bound or
affected, except, in each case, only such defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect.
 
4.2.6 Governmental Consent. Except as contemplated under Section 3.2.1.6. above,
no governmental orders, permissions, consents, approvals or authorizations are
required to be obtained by Company that have not been obtained, and no
registrations or declarations are required to be filed by Company that have not
been filed in connection with, or, in contemplation of, the execution and
delivery of, and performance under, the Transaction Documents, except for
applicable requirements, if any, of the Securities Act, the Exchange Act or
state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations. Company and Bank have
received from the Regulatory Agencies any required approval of, or consent or
nonobjection to, the issuance and sale of the Subordinated Note contemplated by
this Agreement.
 
4.3 Possession of Licenses and Permits. Each of Company, Bank and their
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business now operated by them
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect; Company and each
Subsidiary of Company are in compliance with the terms and conditions of all
such Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and neither Company nor any Subsidiary of Company has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.
 
4.4 Financial Condition.
 
4.4.1 Company Financial Statements. The financial statements of Company included
in the Company’s Reports (including the related notes, where applicable), which
have been provided to Purchaser or are otherwise publicly available, (i) have
been prepared from, and are in accordance with, the books and records of
Company; (ii) fairly present in all material respects the results of operations,
cash flows, changes in stockholders’ equity and financial position of Company
and its consolidated Subsidiaries, for the respective fiscal periods or as of
the respective dates therein set forth (subject in the case of unaudited
statements to recurring year-end audit adjustments normal in nature and amount),
as applicable; (iii) complied as to form, as of their respective dates of filing
in all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
Company and Bank have been, and are being, maintained in all material respects
in accordance with GAAP and any other applicable legal and accounting
requirements. Neither Company nor Bank has any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet (or notes thereto) of Company
contained in the Company’s Reports for Company’s most recently completed
quarterly or annual fiscal period, as applicable, and for liabilities incurred
in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.
 
4.4.2 Absence of Default. Since March 31, 2020, no event has occurred which
either of itself or with the lapse of time or the giving of notice or both,
would give any creditor of Company or Bank the right to accelerate the maturity
of any material Indebtedness of Company or Bank. Neither Company nor Bank is in
default under any Lease, agreement or instrument, or any law, rule, regulation,
order, writ, injunction, decree, determination or award, non-compliance with
which could reasonably be expected to result in a Material Adverse Effect.
 
4.4.3 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.
 
 
7

 
 
4.4.4 Ownership of Property. Company, Bank and each of their Subsidiaries have
good and marketable title as to all real property owned by such entity and good
title to all assets and properties owned by Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent consolidated balance sheet contained in the Company’s Reports or
acquired subsequent thereto (except to the extent that such assets and
properties have been disposed of in the ordinary course of business, since the
date of such consolidated balance sheet), subject to no encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public deposits or statutory obligations or any discount with,
borrowing from or other obligations to the Federal Home Loan Bank or FRB,
inter-bank credit facilities, reverse repurchase agreements or any transaction
by Bank acting in a fiduciary capacity, (ii) statutory liens for amounts not yet
due or delinquent or that are being contested in good faith and (iii) such liens
that do not, individually or in the aggregate, materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Company, Bank or any of their Subsidiaries. Company,
Bank and each of their Subsidiaries, as lessee, has the right under valid and
existing Leases of real and personal properties that are material to Company or
such Subsidiary, as applicable, in the conduct of its business to occupy or use
all such properties as presently occupied and used by it. Such existing Leases
and commitments to Lease constitute or will constitute operating Leases for both
tax and financial accounting purposes except as otherwise disclosed in the
Company’s Reports and the Lease expense and minimum rental commitments with
respect to such Leases and Lease commitments are as disclosed in all material
respects in the Company’s Reports.
 
4.5 No Material Adverse Change. Since March 31, 2020, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.
 
4.6 Legal Matters.
 
4.6.1 Compliance with Law. Except as otherwise disclosed in the Company’s
Reports, Company, Bank and each of their Subsidiaries (i) has complied with and
(ii) is not under investigation with respect to, and, to Company’s knowledge,
have not been threatened to be charged with or given any notice of any material
violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its properties, except where any such failure to comply or
violation would not reasonably be expected to have a Material Adverse Effect.
Company, Bank and each of their Subsidiaries are in compliance with, and at all
times prior to the date hereof have been in compliance with, (x) all statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any Governmental Agency, applicable to it, and (y) their own
privacy policies and written commitments to their respective customers,
consumers and employees, concerning data protection, the privacy and security of
personal data, and the nonpublic personal information of their respective
customers, consumers and employees, in each case except where any such failure
to comply, would not result, individually or in the aggregate, in a Material
Adverse Effect. Except as otherwise disclosed in the Company’s Reports, at no
time during the two years prior to the date hereof has Company, Bank or any of
their Subsidiaries received any notice asserting any violations of any of the
foregoing, except for any violations that (A) have been resolved or (B) that
have not had, and are not reasonably expected to have, a Material Adverse
Effect.
 
4.6.2 Regulatory Enforcement Actions. Company and its Subsidiaries are in
compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect. None of Company, its
Subsidiaries, nor any of their respective officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to Company’s knowledge, (i) any such restrictions threatened, (ii) any
agreements, memoranda, commitment letters, supervisory letters or similar
regulatory correspondence, or other commitments being sought by any Governmental
Agency, or (iii) any legal or regulatory violations previously identified by, or
penalties or other remedial action previously imposed by, any Governmental
Agency that remain unresolved.
 
4.6.3 Pending Litigation. Except as otherwise disclosed in the Company’s
Reports, there are no actions, suits, proceedings or written agreements pending,
or, to Company’s knowledge, threatened or proposed, against Company, Bank or any
of their Subsidiaries at law or in equity or before or by any federal, state,
municipal, or other governmental department, commission, board, or other
administrative agency, domestic or foreign, that, either separately or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
affect issuance or payment of the Subordinated Note; and neither Company, Bank
nor any of their Subsidiaries is a party to or named as subject to the
provisions of any order, writ, injunction, or decree of, or any written
agreement with, any court, commission, board or agency, domestic or foreign,
that either separately or in the aggregate, will have a Material Adverse Effect.
 
4.6.4 Environmental. No Property is or, to Company’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials, and neither Company, Bank nor any of their Subsidiaries has engaged
in such activities. There are no claims or actions pending or, to Company’s
knowledge, threatened against Company, Bank or any of their Subsidiaries by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law.
 
 
8

 
 
4.6.5 Brokerage Commissions. Except for fees payable to its Financial Advisor,
neither Company nor any Affiliate of Company is obligated to pay any brokerage
commission or finder’s fee to any Person in connection with the transactions
contemplated by this Agreement.
 
4.6.6 Investment Company Act. Neither Company, Bank nor any of their
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
4.7 No Material Misstatement or Omission. None of the representations,
warranties, covenants and agreements contained in this Agreement or in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement, when taken together as a whole with the Company’s Reports, contains
any untrue statement of a material fact or omits to state a material fact or any
fact necessary to make the statements contained therein not materially
misleading in light of the circumstances when made or furnished to Purchaser.
 
4.8 Internal Accounting Controls. Each of Company and Bank has established and
maintains a system of internal control over financial reporting that pertains to
the maintenance of records that accurately and fairly reflect the transactions
and dispositions of Company’s assets (on a consolidated basis), provides
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and that Company’s
and Bank’s receipts and expenditures are being made only in accordance with
authorizations of Company management and Board of Directors, and provides
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of assets of Company on a consolidated basis
that could have a Material Adverse Effect. Such internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of Company’s financial reporting and the preparation of Company’s financial
statements for external purposes in accordance with GAAP. Since the conclusion
of Company’s last completed fiscal year there has not been and there currently
is not (i) any significant deficiency or material weakness in the design or
operation of its internal control over financial reporting which is reasonably
likely to adversely affect its ability to record, process, summarize and report
financial information, or (ii) any fraud, whether or not material, that involves
management or other employees who have a role in Company’s or Bank’s internal
control over financial reporting. Company (A) has implemented and maintains
disclosure controls and procedures reasonably designed and maintained to ensure
that material information relating to Company is made known to the Chief
Executive Officer and the Chief Financial Officer of Company by others within
Company and (B) has disclosed, based on its most recent evaluation prior to the
date hereof, to Company’s outside auditors and the audit committee of Company’s
Board of Directors any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect Company’s internal controls over financial
reporting. Such disclosure controls and procedures are effective for the
purposes for which they were established.
 
4.9 Tax Matters. Company and Bank have (i) filed all material foreign, U.S.
federal, state and local tax returns, information returns and similar reports
that they are required to file (taking into account extensions) with
governmental tax agencies, and all such tax returns are true, correct and
complete in all material respects, and (ii) paid all material taxes required to
be paid by them (taking into account extensions) and any other material tax
assessment, fine or penalty levied against them other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
 
4.10 Exempt Offering. Assuming the accuracy of Purchaser’s representations and
warranties set forth in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Subordinated Note by Company to
Purchaser.
 
4.11 Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement and in any certificate or
other document delivered to Purchaser by or on behalf of Company, Bank or any of
their Subsidiaries pursuant to or in connection with this Agreement that do not
contain a “Material Adverse Effect” qualification or other express materiality
or similar qualification are true and correct as of the date hereof and as of
the Closing Date, except where the failure of such representations and
warranties to be so true and correct does not have a Material Adverse Effect;
provided, however, that any such representations and warranties made as of a
specified date need only be true and correct as of such date. The
representations and warranties of Company set forth in this Agreement and in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification are true and correct as of the date
hereof and as of the Closing Date; provided, however, that any such
representations and warranties made as of a specified date need only be true and
correct as of such date.
 
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
 
Company hereby further covenants and agrees with Purchaser as follows:
5.1 Compliance with Transaction Documents. Company shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
 
 
9

 
 
5.2 Affiliate Transactions. Company shall not itself, nor shall it cause, permit
or allow any of its Subsidiaries to enter into any transaction, including the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Company except in the ordinary course of business and pursuant to
the reasonable requirements of Company’s or such Affiliate’s business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.
 
5.3 Compliance with Laws.
 
5.3.1 Generally. Company shall comply and cause Bank and each of their
Subsidiaries to comply in all respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of its business
and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse
Effect.
 
5.3.2 Regulated Activities. Company shall not itself, nor shall it cause, permit
or allow Bank or any of their Subsidiaries to (i) engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect or (ii) make any loan or advance secured by the capital stock of another
bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.
 
5.3.3 Taxes. Company shall, and shall cause Bank and any of their Subsidiaries
to, promptly pay and discharge (i) all taxes, assessments and other governmental
charges imposed upon Company, Bank or any of their Subsidiaries or upon the
income, profits, or property of Company, Bank or any of their Subsidiaries and
(ii) all claims for labor, material or supplies that, if unpaid, might by law
become a lien or charge upon the property of Company, Bank or any of their
Subsidiaries. Notwithstanding the foregoing, none of Company, Bank or any of
their Subsidiaries shall be required to pay any such tax, assessment, charge or
claim, so long as the validity thereof is being contested in good faith by
appropriate proceedings, and appropriate reserves therefor shall be maintained
on the books of Company, Bank and such other Subsidiary.
 
5.3.4 Corporate Existence. Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of Bank and the other Subsidiaries and its and their rights, licenses and
franchises, and comply in all material respects with all related laws applicable
to Company, Bank or the other Subsidiaries; provided, however, that (i) Company
may consummate the transactions described in Section 8(b) of the Subordinated
Note in accordance with the provisions of that section and (ii) Company will not
be required to preserve the existence (corporate or other) of any of its
Subsidiaries (other than Bank) or any such right, license or franchise of
Company or any of its Subsidiaries (other than the Bank) if the Board of
Directors of Company determines that the preservation thereof is no longer
desirable in the conduct of the business of Company and its Subsidiaries taken
as a whole and that the loss thereof will not be disadvantageous in any material
respect to Purchaser.
 
5.3.5 Dividends, Payments, and Guarantees During Event of Default. Upon the
occurrence of an Event of Default (as defined under the Subordinated Note),
until such failure or Event of Default is cured by Company or waived by
Purchaser in accordance with Section 17 of the Subordinated Notes, Company shall
not, except as may be required by any federal or state Governmental Agency, (a)
declare or pay any dividends or distributions on, or redeem, purchase, acquire
or make a liquidation payment with respect to, any of its capital stock; (b)
make any payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Note, other than: (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of Company’s Common Stock; (ii)
any declaration of a non-cash dividend in connection with the implementation of
a shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of Company’s capital stock or the
exchange or conversion of one class or series of Company’s capital stock for
another class or series of Company’s capital stock; (iv) the purchase of
fractional interests in shares of Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Company’s Common Stock
related to the issuance of Common Stock or rights under any benefit plans for
Company’s directors, officers or employees or any of Company’s dividend
reinvestment plans (including any repurchases or acquisitions in connection with
the forfeiture of any stock award, cashless or net exercise of any option, or
acceptance of Common Stock in lieu of an award recipient’s tax obligations under
any equity award).
 
 
10

 
 
5.3.6 Tier 2 Capital. If all or any portion of the Subordinated Note ceases to
qualify for inclusion as Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Note, Company will
immediately notify Purchaser, and thereafter, Company and Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Note to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Section 5.3.6 shall limit Company’s
right to redeem the Subordinated Note upon the occurrence of a Tier 2 Capital
Event (as defined in the Subordinated Note) pursuant to Section 4(a) or Section
4(b) of the Subordinated Note.
 
5.3.7 Environmental Matters. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, Company shall:
(a) exercise, and cause Bank and each of their Subsidiaries to exercise,
commercially reasonable efforts in order to comply in all material respects with
all Hazardous Materials Laws; and (b) promptly take any and all necessary
remedial action in connection with any Condition or Release or threatened
Condition or Release on, under or about any Property in order to comply in all
material respects with all applicable Hazardous Materials Laws; provided,
however, that Company shall not be deemed to be in breach of the foregoing
covenant if and to the extent it has not taken such remedial actions due to (x)
its diligent pursuit of an available statutory or administrative exemption from
compliance with the relevant Hazardous Materials Law from the appropriate
Governmental Agency (and no penalties for non-compliance with the relevant
Hazardous Materials Law(s) shall accrue as a result of such non-compliance,
without rebate or waiver if such exemption or waiver is granted), or (y) is
actively and diligently contesting in good faith any Governmental Agency’s
order, determination or decree with respect to the applicability or
interpretation of any such relevant Hazardous Materials Law and/or the actions
required under such laws or regulations in respect of such Condition or Release.
In the event Company, Bank or any other Subsidiary of Company or Bank undertakes
any remedial action with respect to such Hazardous Material on, under or about
any Property, Company, Bank or such other Subsidiary shall conduct and complete
such remedial action in compliance with all applicable Hazardous Materials Laws
and in accordance with the policies, orders and directives of all Governmental
Agencies.
 
5.4 Absence of Control. It is the intent of the parties to this Agreement that
in no event shall Purchaser, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchaser shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.
 
5.5 Rule 144A Information. While the Subordinated Note remains a “restricted
security” within the meaning of the Securities Act, Company will make available,
upon request, to any seller of such Subordinated Note the information specified
in Rule 144A(d)(4) under the Securities Act, unless Company is then subject to
Section 13 or 15(d) of the Exchange Act.
 
6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.
 
Purchaser hereby represents and warrants to Company, and covenants with Company,
as follows:
6.1 Legal Power and Authority. Purchaser has all necessary power and authority
to execute, deliver and perform Purchaser’s obligations under this Agreement and
to consummate the transactions contemplated hereby. Purchaser is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation.
 
6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
Purchaser, and this Agreement has been duly authorized, executed and delivered,
and, assuming due authorization, execution and delivery by Company, is a legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
 
6.3 No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) Purchaser’s organizational documents, (ii) any agreement to which
Purchaser is party, (iii) any law applicable to Purchaser or (iv) any order,
writ, judgment, injunction, decree, determination or award binding upon or
affecting Purchaser.
 
6.4 Purchase for Investment. Purchaser is purchasing the Subordinated Note for
Purchaser’s own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same.
Purchaser has no present or contemplated agreement, undertaking, arrangement,
obligation, Indebtedness or commitment providing for, or which is likely to
compel, a disposition of the Subordinated Note in any manner.
 
6.5 Institutional Accredited Investor. Purchaser is and will be on the Closing
Date (i) an institutional “accredited investor” as such term is defined in Rule
501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and (7)
of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total assets
and (ii) a QIB.
 
 
11

 
 
6.6 Financial and Business Sophistication. Purchaser has such knowledge and
experience in financial and business matters that Purchaser is capable of
evaluating the merits and risks of Purchaser’s prospective investment in the
Subordinated Note. Purchaser has relied solely upon Purchaser’s own knowledge
of, and/or the advice of Purchaser’s own legal, financial or other advisors with
regard to, the legal, financial, tax and other considerations involved in
deciding to invest in the Subordinated Note.
 
6.7 Ability to Bear Economic Risk of Investment. Purchaser recognizes that an
investment in the Subordinated Note involves substantial risk. Purchaser has the
ability to bear the economic risk of Purchaser’s prospective investment in the
Subordinated Note, including the ability to hold the Subordinated Note
indefinitely, and further including the ability to bear a complete loss of all
of Purchaser’s investment in Company.
 
6.8 Information. Purchaser acknowledges that: (i) Purchaser is not being
provided with the disclosures that would be required if the offer and sale of
the Subordinated Note were registered under the Securities Act, nor is Purchaser
being provided with any offering circular or prospectus prepared in connection
with the offer and sale of the Subordinated Note; (ii) Purchaser has conducted
Purchaser’s own examination of Company and the terms of the Subordinated Note to
the extent Purchaser deems necessary to make Purchaser’s decision to invest in
the Subordinated Note; (iii) Purchaser has availed itself of publicly available
financial and other information concerning Company to the extent Purchaser deems
necessary to make Purchaser’s decision to purchase the Subordinated Note; and
(iv) Purchaser has not received or relied on any form of general solicitation or
general advertising (within the meaning of Regulation D) from Company or any
party acting on Company’s behalf in connection with the offer and purchase of
the Subordinated Note.
 
6.9 Access to Information. Purchaser acknowledges that Purchaser and Purchaser’s
advisors have been furnished with all materials relating to the business,
finances and operations of Company that have been requested by Purchaser and
Purchaser’s advisors and have been given the opportunity to ask questions of,
and to receive answers from, Persons acting on behalf of Company concerning
terms and conditions of the transactions contemplated by this Agreement in order
to make an informed and voluntary decision to enter into this Agreement.
 
6.10 Investment Decision. Purchaser has made Purchaser’s own investment decision
based upon Purchaser’s own judgment, due diligence, and advice from such
advisors as Purchaser has deemed necessary and not upon any view expressed by
any other Person, including the Financial Advisor. Neither such inquiries nor
any other due diligence investigations conducted by it or its advisors or
representatives, if any, shall modify, amend or affect its right to rely on
Company’s representations and warranties contained herein. Purchaser is not
relying upon, and has not relied upon, any advice, statement, representation or
warranty made by any Person by or on behalf of Company, including the Financial
Advisor, except for the express statements, representations and warranties of
Company made or contained in this Agreement. Furthermore, Purchaser acknowledges
that (i) the Financial Advisor has not performed any due diligence review on
behalf of Purchaser and (ii) nothing in this Agreement or any other materials
presented by or on behalf of Company to Purchaser in connection with the
purchase of the Subordinated Note constitutes legal, tax or investment advice.
 
6.11 Private Placement; No Registration; Restricted Legends. Purchaser
understands and acknowledges that the Subordinated Note comes within the
definition of “restricted securities” under Rule 144 of the Securities Act and
is being sold by Company without registration under the Securities Act in
reliance on the exemption from federal registration set forth in Section 4(a)(2)
of the Securities Act or any state securities laws, and accordingly, may be
resold, pledged or otherwise transferred only in compliance with the
registration requirements of federal and state securities laws or if exemptions
from the Securities Act and applicable state securities laws are available to
Purchaser. Purchaser further understands and acknowledges that Company will not
be obligated in the future to register the Subordinated Note under the
Securities Act, the Exchange Act or any state securities laws. Purchaser is not
subscribing for the Subordinated Note as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting. Purchaser further acknowledges and agrees
that all certificates or other instruments representing the Subordinated Note
will bear the restrictive legend set forth in the form of Subordinated Note.
Purchaser further acknowledges Purchaser’s primary responsibilities under the
Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Note or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement. Neither Company nor
its Financial Advisor have or has made or are or is making any representation,
warranty or covenant, express or implied, as to the availability of any
exemption from registration under the Securities Act or any applicable state
securities laws for the resale, pledge or other transfer of the Subordinated
Note, or that the Subordinated Note purchased by Purchaser will ever be able to
be lawfully resold, pledged or otherwise transferred.
 
6.12 Role of Financial Advisor. Purchaser will purchase the Subordinated Note
directly from Company and not from the Financial Advisor, and Purchaser
understands that neither the Financial Advisor nor any other broker or dealer
has any obligation to make a market in the Subordinated Notes. Purchaser
understands that the Financial Advisor has acted solely as a financial advisor
to Company and not as placement agent or underwriter in connection with offer
and sale of the Subordinated Note.
 
6.13 Tier 2 Capital. If all or any portion of the Subordinated Note ceases to
qualify for inclusion as Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Note, Company will
immediately notify Purchaser, and thereafter, Company and Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Note to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Section 6.13 shall limit Company’s right
to redeem the Subordinated Note upon the occurrence of a Tier 2 Capital Event
pursuant to Section 4(a) or Section 4(b) of the Subordinated Note.
 

 
12

 
  
6.14 Accuracy of Representations. Purchaser understands that Company is relying
and will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements in connection with the transactions contemplated
by this Agreement, and agrees that if any of the representations or
acknowledgements made by it are no longer accurate as of the Closing Date, or if
any of the agreements made by it are breached on or prior to the Closing Date,
it shall promptly notify Company.
 
7. MISCELLANEOUS.
 
7.1 Prohibition on Assignment by Company. Except as described in Section 8(b)
(Merger or Sale of Assets) of the Subordinated Note, Company may not assign,
transfer or delegate any of its rights or obligations under this Agreement or
the Subordinated Note without the prior written consent of Purchaser. In
addition, in accordance with the terms of the Subordinated Note, any transfer of
such Subordinated Note must be made in accordance with the Assignment Form
attached thereto and the requirements and restrictions thereof.
 
7.2 Time of the Essence. Time is of the essence with respect to this Agreement.
 
7.3 Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective except with the prior
written consent of Purchaser. No failure to exercise or delay in exercising, by
Purchaser, of any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided at
law or in equity. No notice or demand on Company in any case shall, in and of
itself, entitle Company to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Purchaser to any
other or further action in any circumstances without notice or demand. No
consent or waiver, express or implied, by Purchaser to or of any breach or
default by Company in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Company
hereunder. Failure on the part of Purchaser to complain of any acts or failure
to act or to declare an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Purchaser of its rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Company.
 
7.4 Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
 
7.5 Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
 
if to Company:
F & M Bank Corp.
205 South Main Street
Timberville, Virginia 22853
Attention: Mark C. Hanna
                  Chief Executive Officer
 
with a copy to:
Williams Mullen
200 South 10th Street, Suite 1600
Richmond, Virginia 23219
Attention: Lee G. Lester
 
if to Purchaser:
To the address indicated on Purchaser’s signature page.

 
or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).
 
 
13

 
 
7.6 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, (i) unless Purchaser consents in writing, no assignment
made by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company and (ii) unless such assignment
complies with the Assignment Form attached to the Subordinated Note, no
assignment made by Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser. The term “successors and assigns” will not
include a purchaser of the Subordinated Note from Purchaser merely because of
such purchase but shall include a purchaser of the Subordinated Note pursuant to
an assignment complying with the Assignment Form attached to the Subordinated
Note.
 
7.7 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Purchaser,
shall be deemed to make Purchaser a partner or joint venturer with Company.
 
7.8 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Purchaser shall be
in form and substance satisfactory to Purchaser.
 
7.9 Entire Agreement. This Agreement and the Subordinated Note along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Note.
 
7.10 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without giving effect to
its laws or principles of conflict of laws. Nothing herein shall be deemed to
limit any rights, powers or privileges which Purchaser may have pursuant to any
law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.
 
7.11 No Third Party Beneficiary. This Agreement is made for the sole benefit of
Company and Purchaser, and no other Person shall be deemed to have any privity
of contract hereunder nor any right to rely hereon to any extent or for any
purpose whatsoever, nor shall any other Person have any right of action of any
kind hereon or be deemed to be a third party beneficiary hereunder; provided,
however, that the Financial Advisor may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
 
7.12 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
 
7.13 Reinstatement of Obligations. To the extent that Purchaser receives any
payment on account of Company’s obligations under the Subordinated Note and any
such payment and/or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
federal law, common law or equitable cause, then to the extent of such payment
received, Company’s obligations under the Subordinated Note or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment(s) had not been received by Purchaser and applied on account
of Company’s obligations; provided, however, if Purchaser successfully contests
any such invalidation, declaration, set aside, subordination or other order to
pay any such payment to any third party, Company’s obligations to Purchaser that
otherwise would have been revived pursuant to this subsection shall be deemed
satisfied.
 
7.14 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
7.15 Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices, and such knowledge as
would reasonably be expected to come to the attention of such officers in the
performance of their respective duties. Unless specified to the contrary herein,
all references herein to an exercise of discretion or judgment by Purchaser, to
the making of a determination or designation by Purchaser, to the application of
Purchaser’s discretion or opinion, to the granting or withholding of Purchaser’s
consent or approval, to the consideration of whether a matter or thing is
satisfactory or acceptable to Purchaser, or otherwise involving the decision
making of Purchaser, shall be deemed to mean that Purchaser shall decide using
the reasonable discretion or judgment of a prudent lender.
 
 
14

 
 
7.16 Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASER. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (III)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.
 
7.17 Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
 
7.18 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.
 
[Signature Pages Follow]
 
15

 
 
IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.
 

 
COMPANY:
 
 
 
 
 
F & M BANK CORP.
 
 
 
 
 

By:  
/s/ Mark C. Hanna
 
 
 
Name:  Mark C. Hanna  
 
 
 
Title: Chief Executive Officer  
 

 
 
 
16

 
 
IN WITNESS WHEREOF, Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 
 
PURCHASER:
 
 
[                                     ]
 
 
 
 
 

By:  
/s/ 
 
 
 
Name 
 
 
 
Title 
 
 
 
 
 
 
 
Address of Purchaser:
 
 
 
[                                     ]  
 
 
 
 
 
 
 
Principal Amount of Subordinated Note Purchased:
 
 
 
$ [                                     ]  
 


 
17

 
EXHIBIT A
FORM OF SUBORDINATED NOTE
 
 
18

 
EXHIBIT B
FORM OF OPINION OF COUNSEL
 
 
19
